Citation Nr: 0604480	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from November 1952 
to November 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Detroit, Michigan, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
II hearing acuity in the right ear, and level XI hearing 
acuity in the left ear.


CONCLUSION OF LAW 

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is 


incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

It is pointed that VA is not required to provide notice of 
the information and evidence necessary to substantiate claims 
in the case of "downstream" issues, i.e., issues related to 
the claim but arising after the beginning of the claims 
process, if appropriate notice was furnished prior to the 
initial decision. VAOPGCPREC 8- 2003.  In this case, the 
veteran's appeal arises out of his claim of entitlement to 
service connection for bilateral hearing loss, and a May 2002 
letter informed him of the information necessary to 
substantiate this claim, what the RO would seek to provide, 
and what he was needed from him.  This letter also 
essentially asked that he provide any evidence in his 
possession that pertains to his claims.

There is no indication in the record that additional relevant 
evidence is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied. 

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, VA outpatient 
medical records and private medical records have been 
associated with the claims file.  The veteran underwent two 
VA audiological examinations, a VA ear disease examination, 
and a VA brain and spinal cord examination.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Entitlement to initial evaluation in excess of 10 
percent
for bilateral hearing loss 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2005).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from diseases and injuries incurred or aggravated 
in service.  The ratings are intended to compensate, as far 
as can be determined, the average impairment of earning 
capacity resulting from such disease and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the rule 
articulated in 
Francisco does not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 119.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  

By an October 2002 rating action, the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss as secondary to service-connected hypertension with 
hypertensive cardiovascular disease.  At that time, the RO 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100, effective February 20, 2002.  

Service connection was based on a March 2002 VA audiological 
examination that revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
65
70
LEFT
105+
95
100
85
90

The average puretone decibel loss was 46 for the right ear 
and 93 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and could 
not be tested in the left ear due to the severity of the 
hearing loss.  A March 2002 VA brain and spinal cord exam 
diagnosed "[h]earing loss, total left, partial right, 
secondary to a stroke." 

A March 2003 private audiological examination found mild to 
severe sensorineural hearing loss in the right ear and no 
measurable hearing in the left ear.

Thereafter, a July 2004 VA audiological examination found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
70
80
LEFT
105
105
105+
105
105+

The average puretone decibel loss was 50 for the right ear 
and 105+ for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear.  The left 
ear could not be tested due to the severity of the hearing 
loss.

A July 2004 VA ear disease examination diagnosed sudden onset 
left ear sensorineural hearing loss, mild right ear low 
frequency hearing loss, and moderate to severe right ear high 
frequency hearing loss.  The examiner opined that the hearing 
loss "is at least as likely as not to be related to 
hypertension."  The examiner reviewed the claims file 
without the service medical records.  

As noted above, the severity of a bilateral hearing loss 
disability is determined by comparison of audiometric test 
results with specific criteria set forth in 38 C.F.R. §§ 4.85 
and 4.86.  

Here, the puretone threshold averages for the left ear, as 
stated in the July 2004 VA audiological evaluation, satisfy 
the regulatory requirements of 38 C.F.R. § 4.86 for a pattern 
of exceptional hearing impairment, as puretone decibel loss 
is 105+ at each of the specified frequencies.  Therefore, 
Table VIa must be considered in determining the Roman numeral 
designation for the left ear.  The puretone threshold 
averages for the right ear ear, as stated in the July 2004 VA 
audiological evaluation, do not satisfy the regulatory 
requirements of 38 C.F.R. § 4.86 for a pattern of exceptional 
hearing impairment.  Therefore, Table VI must be considered 
in determining the Roman numeral designation for the right 
ear.

The right ear is assigned a Roman numeral designation of 
level II under Table VI.  The left ear is assigned a Roman 
numeral designation of level XI under Table VIa.  The Board 
notes that the left ear numeral designation is not elevated 
to the next highest designation because it is the highest 
possible designation.  Using Table VII, the numeral 
designations of level II hearing acuity in the right ear, and 
level XI hearing acuity in the left ear, translates to 10 
percent evaluation for hearing impairment.  See 38 C.F.R. §§ 
4.85, 4.86, Table VII, Diagnostic Code 6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, after a thorough review of the evidence 
of record, the Board finds that the veteran is not entitled 
to an initial evaluation in excess of 10 percent for 
bilateral hearing loss at anytime subsequent to the effective 
date of the initial grant for service connection.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


